DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered. Claims 1-23 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 19, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20210233294) in view of Lewis et al. (US 20080247620).
Regarding claim 14, Nunez discloses A method of operating a head-mounted display (HMD) configured to be worn by a user at an installation site (Nunes, “[0014] The portable device may be a computer embodied as wearable visualization technology (e.g., a hand-held smart phone, AR glasses, AR contact lenses, or include an AR visualization device as a peripheral) and configured to execute the software application”), the method comprising: 
Identifying, via a communication interface of the HMD, one or more components of a communication system at the installation site that need to be configured by the user (Nunez, “[0026] In this manner a gesture by the technician using the field of view may select a component on a node back panel (e.g., moving a head-mounted AR display using depicted cross hairs over the component)”); 
when the user via the HMD selects a first component of the one or more components, obtaining a virtual information for the communication system that includes the first component, obtaining real world content of the installation site including the first component; and presenting an augmented reality environment including the virtual information and the real world content (Nunez, fig.5, “[0022] the ARD application 160 may lock onto the network port 350 and issue system calls, such as API calls 360 (e.g., using the identifier for the component), to the API 228 of the operating system 225 of the node to request information, such as configuration, performance and historical parameters, about the component. [0028] FIG. 5 illustrates an exemplary simplified procedure for utilizing the ARD tool (and ARD application) to locate, diagnose and provide recommendations to repair a failed node of the HCI cluster. At block 525, the ARD application issues one or more system calls to the operating system of the node to request information about the component. At block 530, the requested information is displayed on the visualization technology of the ARD tool as a, e.g., wearable visual overlay disposed over an image of the node”).  
On the other hand, Nunez fails to explicitly disclose but Lewis discloses wherein the virtual wiring diagram represents how the user should physically connect the one or more components of the communication system; and present a augmented reality environment including the virtual wiring diagram and the real world content (Lewis, “[0024] In brief overview and referring to FIG. 2, the system for augmenting sight in one embodiment includes a pair of eyeglass frames 10 or headmounted display, such as an Nvisor SX, by NVIS (Reston, Va.), and a processor 14. [0046] Finally, the device can enhance the amount of information available to normally sighted people. It can overlay multiple sources of information on a same field of view. It can be used in professional applications, for example, … to call up an electrical wiring diagram overlaid with a magnified image of broken down electric circuit to effect a repair”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nunez and Lewis, to include all limitations of claim 14. That is, replacing the virtual information of Nunez with the wiring diagram of Lewis. The motivation/ suggestion would have been to enhance the amount of information available to normally sighted people (Lewis, [0046]).
Regarding claim 20, it is similar in the scope of claim 1, except that claim 20 recites A non-transitory computer-readable storage medium comprising instructions.
Nunez further discloses A non-transitory computer-readable storage medium comprising instructions (Nunez, “claim 21, A non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processor of a portable device cause the portable device to”).
Regarding claim 19, Nunez in view of Lewis discloses The method of claim 14.
Nunez further discloses presenting installation information for components of the communication system in the augmented reality environment (Nunez, “[0023] In sum, the renderings may provide visualization of various characteristics of the cluster node as visual overlays disposed over an actual storage or compute node of the cluster that present basic diagnostic (and, in some embodiments, heartbeat) information by telemetry of the failed node on a display of the ARD tool via a display, e.g., a wearable AR screen, such as an AR headset”).
Regarding claim 23, Nunez in view of Lewis discloses The method of claim 14.
Nunez further discloses accessing, via the communication interface from the first component, first installation status information for the first component, and presenting the first installation status information in the augmented reality environment (Nunez, “[0008] FIG. 4 is an example rendering of information displayed as a visual overlay on wearable visualization technology of the ARD tool. [0026] That is, the ARD tool may reflexively display information (i.e., identifier, parameters, etc.) regarding components as they are targeted in the field of view, i.e., a type of AR “mouse-over.” [0029] the embodiments in their broader sense are not so limited, and may, in fact, allow for identification of other node components and analysis of other parameters associated with those components”).  
Claim(s) 1-3, 5, 8, 13, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20210233294) in view of Lewis et al. (US 20080247620), and further in view of Figueroa (US 20200310134).
Regarding claim 1, Nunez discloses A head-mounted display (HMD) configured to be worn by an installer (Nunes, “[0014] The portable device may be a computer embodied as wearable visualization technology (e.g., a hand-held smart phone, AR glasses, AR contact lenses, or include an AR visualization device as a peripheral) and configured to execute the software application”), the HMD comprising: 
a communication interface (Nunez, “[0024] These telemetry sources may be accessed from the ARD application 160 on-demand via standard communication protocols, such as HTTPS9”); 
 one or more processors; a processor; and a non-transitory computer-readable medium storing computer-readable instructions that, when executed by the one or more processors (Nunez, “[0033] it is expressly contemplated that the components and/or elements described herein can be implemented as software encoded on a tangible (non-transitory) computer-readable medium (e.g., disks, electronic memory, and/or CDs) having program instructions executing on a computer, hardware, firmware, or a combination thereof. Claim 21, A non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processor of a portable device cause the portable device to”), cause the HMD to: 
identify, via the communication interface, one or more components of a communication system at a customer installation site that need to be configured by the installer (Nunez, “[0026] In this manner a gesture by the technician using the field of view may select a component on a node back panel (e.g., moving a head-mounted AR display using depicted cross hairs over the component)”); 
when the installer via the HMD selects a first component of the one or more components, obtain a virtual for the communication system that includes the first component, present, on the HMD, an augmented reality environment including presenting the virtual information and the real world content including the first component (Nunez, fig.5, “[0022] the ARD application 160 may lock onto the network port 350 and issue system calls, such as API calls 360 (e.g., using the identifier for the component), to the API 228 of the operating system 225 of the node to request information, such as configuration, performance and historical parameters, about the component. [0028] FIG. 5 illustrates an exemplary simplified procedure for utilizing the ARD tool (and ARD application) to locate, diagnose and provide recommendations to repair a failed node of the HCI cluster. At block 525, the ARD application issues one or more system calls to the operating system of the node to request information about the component. At block 530, the requested information is displayed on the visualization technology of the ARD tool as a, e.g., wearable visual overlay disposed over an image of the node”).  
On the other hand, Nunez fails to explicitly disclose but Lewis discloses wherein the virtual wiring diagram represents how the installer should physically connect the one or more components of the communication system; and present, on the HMD, a augmented reality environment including presenting the virtual wiring diagram and the real world content including the first component (Lewis, “[0024] In brief overview and referring to FIG. 2, the system for augmenting sight in one embodiment includes a pair of eyeglass frames 10 or headmounted display, such as an Nvisor SX, by NVIS (Reston, Va.), and a processor 14. [0046] Finally, the device can enhance the amount of information available to normally sighted people. It can overlay multiple sources of information on a same field of view. It can be used in professional applications, for example, … to call up an electrical wiring diagram overlaid with a magnified image of broken down electric circuit to effect a repair.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nunez and Lewis. That is, replacing the virtual information of Nunez with the wiring diagram of Lewis. The motivation/ suggestion would have been to enhance the amount of information available to normally sighted people (Lewis, [0046]).
On the other hand, Nunez in view of Lewis fails to explicitly disclose but Figueroa discloses present, on the HMD, a binocular augmented reality environment including presenting the virtual content for a first eye of the user, and presenting real world content including the first component for a second eye of the user (Figueroa, “[0044] In FIG. 1, the present system is described in a schematic view from a high-level perspective. It is projected that this system and its ancillary components can be integrated into a standalone HMD device [0091] In step S14, the large FoV AR/VR system 100/200 flips the assignment where the right eye 203 is shown the CG-object/info and the left eye 203 sees the real-world scenery, as visualized in FIG. 6B.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Figueroa into the combination of Lewis and Nunez. That is, applying the HMD displaying mechanism of Figueroa to display the wiring diagram overlaid in real world scene of Nunez and Lewis. The motivation/ suggestion would have been the brain perceives the merging of the information provided in the left eye 203 and the right eye 203, thereby combining the CG-object/information with the modified real-world scenery in order to eliminate or diminish the problem of ghosting (Figueroa, [0091]).
Regarding claim 2, Nunez in view of Lewis and Figueroa discloses The HMD of claim 1.
Nunez further discloses wherein the communication interface is configured to communicatively couple the HMD to the first component (Nunez, fig.3, “[0016] To that end, the operating system 225 includes an application programming interface (API) 228 for servicing requests, illustratively issued as system calls, from applications, such as ARD application 160. [0022] the ARD application 160 may lock onto the network port 350 and issue an API call 360 to the operating system 225 requesting information pertaining to data “velocity rate” (e.g., input/output data transfer per second) parameters of the network port 350. [0028] At block 525, the ARD application issues one or more system calls to the operating system of the node to request information about the component”. Therefore, the ARD application communicatively couples the ARD tool to the node), and
wherein the instructions, when executed by the one or more processors, cause the HMD to: access, via the communication interface from the first component, first installation status information for the first component; and present, on the HMD, the first installation status information (Nunez, “[0008] FIG. 4 is an example rendering of information displayed as a visual overlay on wearable visualization technology of the ARD tool. [0026] That is, the ARD tool may reflexively display information (i.e., identifier, parameters, etc.) regarding components as they are targeted in the field of view, i.e., a type of AR “mouse-over.” [0029] the embodiments in their broader sense are not so limited, and may, in fact, allow for identification of other node components and analysis of other parameters associated with those components”).  
Regarding claim 3, Nunez in view of Lewis and Figueroa discloses The HMD of claim 2.
Nunez further discloses wherein the HMD is configured to be communicatively coupled to the first component via a second component of the communication system (Nunez, fig.3, “[0016] To that end, the operating system 225 includes an application programming interface (API) 228 for servicing requests, illustratively issued as system calls, from applications, such as ARD application 160. [0022] the ARD application 160 may lock onto the network port 350 and issue an API call 360 to the operating system 225 requesting information pertaining to data “velocity rate” (e.g., input/output data transfer per second) parameters of the network port 350. [0028] At block 525, the ARD application issues one or more system calls to the operating system of the node to request information about the component”. Therefore, the ARD tool is communicatively couple to the node via the ARD application). 
 Regarding claim 5, Nunez in view of Lewis and Figueroa discloses The HMD of claim 1.
Nunez further discloses wherein the real world content includes a field of view of the installer (Nunez, “[0023] Illustratively, the data velocity rates of the network port 350 requested by the ARD application 160 may be rendered as a visual overlay disposed over an image of the back panel 345 of the node 200 and displayed as diagnostic information on the wearable visualization technology 370 of the ARD tool within a field of view 400 of the technician. Notably the image of the back panel may be rendered digitally on a screen and/or seen through a field of view lens included as part of the ARD tool”).  
Regarding claim 8, Nunez in view of Lewis and Figueroa discloses The HMD of claim 2.
Nunez further discloses wherein the first installation status information includes field diagnostic information (Nunez, “[0027] The ARD tool 150 thus enables an in-field technician to perform initial analysis and self-diagnosis of storage and/or compute node failure in a HCI cluster, capture information relating to the analysis and diagnosis, and stream the captured information to a predictive analytics service 122 for future reference in a historical database 380 related to the HCI cluster 175”).  
Regarding claim 13, Nunez in view of Lewis and Figueroa discloses The HMD of claim 1.
Nunez further discloses wherein the instructions, when executed by the one or more processors, cause the HMD to present installation information for components of the communication system  (Nunez, “[0023] Illustratively, the data velocity rates of the network port 350 requested by the ARD application 160 may be rendered as a visual overlay disposed over an image of the back panel 345 of the node 200 and displayed as diagnostic information on the wearable visualization technology 370 of the ARD tool within a field of view 400 of the technician. In sum, the renderings may provide visualization of various characteristics of the cluster node as visual overlays disposed over an actual storage or compute node of the cluster that present basic diagnostic (and, in some embodiments, heartbeat) information by telemetry of the failed node on a display of the ARD tool via a display, e.g., a wearable AR screen, such as an AR headset. [0024] In an embodiment, the ARD application 160 may interact with several telemetry sources (e.g., the failed node, administrative nodes of the cluster and, illustratively, the cloud-based diagnostic service 124) to receive requested telemetry data and provide diagnostic information”).
Regarding claim 21, Nunez in view of Lewis discloses The storage medium of claim 20, wherein the virtual wiring diagram has been disclosed.
On the other hand, Nunez in view of Lewis fails to explicitly disclose but Figueroa discloses wherein the instructions, when executed by the one or more processors, cause the HMD to present the augmented reality environment by: presenting the virtual information for a first eye of the user; and presenting the real world content for a second eye of the installer (Figueroa, “[0044] In FIG. 1, the present system is described in a schematic view from a high-level perspective. It is projected that this system and its ancillary components can be integrated into a standalone HMD device [0091] In step S14, the large FoV AR/VR system 100/200 flips the assignment where the right eye 203 is shown the CG-object/info and the left eye 203 sees the real-world scenery, as visualized in FIG. 6B”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Figueroa into the combination of Lewis and Nunez, to include all limitations of claim 21. That is, applying the HMD displaying mechanism of Figueroa to display the wiring diagram overlaid in real world scene of Nunez and Lewis. The motivation/ suggestion would have been the brain perceives the merging of the information provided in the left eye 203 and the right eye 203, thereby combining the CG-object/information with the modified real-world scenery in order to eliminate or diminish the problem of ghosting (Figueroa, [0091]).
Regarding claim 22, it recites similar limitations of claim 21, thus is rejected under similar rational as claim 21.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez in view of Lewis and Figueroa, and further in view of Rudman et al. (US 20200143593).
Regarding claim 4, Nunez in view of Lewis and Figueroa discloses The HMD of claim 1.
On the other hand, Nunez in view of Lewis and Figueroa fails to explicitly disclose but Rudman discloses wherein the communication interface includes a short range wireless interface (Rudman, “[0044] the wireless communications device 30 can be configured to communicate wirelessly according to one or more short-range wireless communications (SRWC) such as any of the Wi-Fi.TM., WiMAX.TM., Wi-Fi Direct.TM., IEEE 802.11p, other vehicle to vehicle (V2V) communication protocols, other IEEE 802.11 protocols, ZigBee.TM. Bluetooth.TM., Bluetooth.TM. Low Energy (BLE), or near field communication (NFC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rudman into the combination of Nunez, Lewis and Figueroa, to include all limitations of claim 4. That is, adding the short-range wireless communication of Rudman to the ARD tool of Nunez in view of Lewis and Figueroa. The motivation/ suggestion would have been The short-range wireless communication (SRWC) circuit 32 enables the wireless communications device 30 to transmit and receive SRWC signals. The SRWC circuit 32 may allow the device 30 to connect to another SRWC device, such as the PWD 14. Additionally, in some embodiments, the wireless communications device 30 contains cellular chipset 34 thereby allowing the device to communicate via one or more cellular protocols, such as those used by cellular carrier system 70. In such a case, the wireless communications device becomes user equipment (UE) usable in carrying out cellular communications via cellular carrier system 70 (Rudman, [0044]).
Claim(s) 6, 7, 9, 10, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez in view of Lewis and Figueroa, and further in view of Roy et al. (US 20190372861).
Regarding claim 6, Nunez in view of Lewis and Figueroa discloses The HMD of claim 1.
On the other hand, Nunez in view of Lewis and Figueroa fails to explicitly disclose but Roy discloses an imaging device, and wherein the instructions, when executed by the one or more processors, cause the AR device to: obtain an indicia on the first component from the imaging device; obtain configuration information related to at least one of the first component or the communication system based on a payload of the indicia; and present, on the display, the configuration information (Roy, fig.4, steps 406-410, “[0024] The user may take the endpoint 108 to a location where the network device of the image 310 is located. The user may capture an image of the network device and transmit the image to the NMS server 104. The NMS server 104 may identify the network device in the image based on optical character recognition analysis of the image containing the identification information of the network device. [0025] a bar code 330 may be scanned and transmitted to the NMS server 104. The bar code 330 may contain identification information of the network device in the image 310. The bar code 330 may be a quick response code, a standard bar code, and the like. [0026] Based on the identification of the network device in the image 310, the NMS server 104 may access the NMS DB 106 to determine which ports are active and the connection information associated with each active port. Based on the connection information, the NMS server 104 may generate the graphical overlay based on the connection information and transmit the graphical overlay to the endpoint 108 for the AR UI 212”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roy into the combination of Nunez in view of Lewis and Figueroa, to include all limitations of claim 6. That is, adding the above functions of the AR device of Roy to the ARD tool of Nunez in view of Lewis and Figueroa. The motivation/ suggestion would have been the technician may quickly check the appropriate ports and connections associated with the particular VLAN that is misconfigured (Roy, [0010]).
Regarding claim(s) 15, it is interpreted and rejected for the same reasons set forth in claim(s) 6.
  Regarding claim 7, Nunez in view of Lewis, Figueroa and Roy discloses The HMD of claim 6.
On the other hand, Nunez in view of Figueroa and Roy fails to explicitly disclose but Lewis discloses wherein the configuration information relates to how to the installer should configure at least one of the first component or a second component of the communication system (Lewis, “[0046] Finally, the device can enhance the amount of information available to normally sighted people. It can overlay multiple sources of information on a same field of view. It can be used in professional applications, for example, … to call up an electrical wiring diagram overlaid with a magnified image of broken down electric circuit to effect a repair”). THe same motivation of combining Lewis to Nunez in claim 1 applies here.
Regarding claim(s) 16, it is interpreted and rejected for the same reasons set forth in claim(s) 7.
Regarding claim 9, Nunez in view of Lewis and Figueroa discloses The HMD of claim 1.
On the other hand, Nunez in view of Lewis and Figueroa fails to explicitly disclose but Roy discloses wherein the instructions, when executed by the one or more processors, further cause the AR device to: access installation status information from a server connected to the communication system, wherein the installation status information relates to a status of a connection between a provider system and the communication system; and present, on the display, the installation status information (Roy, fig.1, “[0038] The user may point the camera 204 at an entire server rack of network devices 114 and capture an image of all of the network devices 114. [0039] The image may be transmitted to the NMS server 104 and the NMS server 104 may identify each network device 114 and the ports of each network device 114 associated with the desired VLAN. The graphical overlays may simply be a color coded image over the particular ports. The AR UI 212 may then display the color coded image over the ports of each network device 114 that are associated with the desired VLAN”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roy into the combination of Nunez in view of Lewis and Figueroa, to include all limitations of claim 9. That is, adding the above functions of the AR device of Roy to the ARD tool (e.g., HMD) of Nunez in view of Lewis and Figueroa. The motivation/ suggestion would have been the technician may quickly check the appropriate ports and connections associated with the particular VLAN that is misconfigured (Roy, [0010]).
Regarding claim(s) 17, it is interpreted and rejected for the same reasons set forth in claim(s) 9.
Regarding claim 10, Nunez in view of Lewis and Figueroa, Roy discloses The HMD of claim 9.
On the other hand, Nunez in view of Lewis and Figueroa fails to explicitly disclose but Roy discloses wherein the installation status information includes field diagnostic information (Roy, “[0033] the AR UI 212 may obtain the connection information 322 from the NMS server 104 that is retrieved from the NMS DB 106. With the connection information 322 and the graphical overlay images 312 and 318 of the connection and network devices, respectively, the user may diagnose and troubleshoot the misconfigured network device in the image 310. [0047] At block 412, the method 400 receives a modification to the network device. For example, based on the connection information and the graphical representations displayed on the AR UI, a user or technician may diagnose a malfunctioning network device”). The same motivation of claim 9 applies here.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez in view of Lewis and Figueroa, and further in view of Wang et al. (US 20200195915).
Regarding claim 11, Nunez in view of Lewis and Figueroa discloses The HMD of claim 1.
On the other hand, Nunez in view of Lewis and Figueroa fails to explicitly disclose but Wang discloses wherein the computer-readable instructions, when executed by the one or more processors, further cause the HMD to display information instead of the augmented reality presentation for one eye of the installer (Wang, “[0040] the head-mounted device 310 could comprise a single display adapted to be arranged in front of one of the user's eyes, so that one eye can watch the display of the head-mounted device while the other eye can watch the real world surroundings. The head-mounted device 310 may for example be head-mounted display (HMD) such as a virtual reality (VR) headset, an augmented reality (AR) headset or a mixed reality (MR) headset. The head-mounted device 310 may for example be glasses equipped with AR functionality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wang and Nunez in view of Lewis and Figueroa, to include all limitations of claim 11. That is, applying the HMD configuration of Wang to the ARD tool of Nunez in view of Lewis and Figueroa. The motivation/ suggestion would have been to provide user with real world, virtual reality, and mixed reality experience.
Claim(s) 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez in view of Lewis and Figueroa, and further in view of Koohmarey (US 20190244425).
Regarding claim 12, Nunez in view of Lewis and Figueroa discloses The HMD of claim 1.
Nunez further discloses wherein the instructions, when executed by the one or more processors, cause the HMD to: obtain status information from a plurality of Internet of Things (loT) devices at the customer installation site (Nunez, “[0023] Illustratively, the data velocity rates of the network port 350 requested by the ARD application 160 may be rendered as a visual overlay disposed over an image of the back panel 345 of the node 200 and displayed as diagnostic information on the wearable visualization technology 370 of the ARD tool within a field of view 400 of the technician. [0024] In an embodiment, the ARD application 160 may interact with several telemetry sources (e.g., the failed node, administrative nodes of the cluster and, illustratively, the cloud-based diagnostic service 124) to receive requested telemetry data and provide diagnostic information”).
On the other hand, Nunez in view of Lewis and Figueroa fails to explicitly disclose but Koohmarey discloses, present, on the HMD, a diagram representing locations of the loT devices (Koohmarey, “[0114] Examples of wearable AR-capable head-mounted devices include Microsoft™ Hololense and Google™ Glass. [0128] By way of example, the device information provided by the remote network management platform could be used to generate and display a virtual network map showing the location of the device and the status of connected devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koohmarey into the combination of Nunez in view of Lewis and Figueroa, to include all limitations of claim 12. That is, adding the virtual network map of Koohmarey to the ARD tool of Nunez in view of Lewis and Figueroa. The motivation/ suggestion would have been a user may be able to use a hand gesture to query information about a device in the map, or to create issue or change records against an element in the map through touch and voice commands. This example use case could be applicable to information technology (IT) technicians and/or network architects (Koohmarey, [0128]).
Regarding claim(s) 18, it is interpreted and rejected for the same reasons set forth in claim(s) 12.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        7/16/2022